Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Keim on February 26, 2021   
The application has been amended as follows: 
In the claims:
1)	Claim 23 has been deleted and replaced by:
“An article of manufacture comprising a negatively-charged magnetic core surrounded by a plurality of polyanion/polycation bilayers encapsulated in an outermost silica coating, wherein the polyanion comprises DNA and the polycation comprises a polycationic molecule, wherein the article of manufacture contains at least 1% DNA by weight and protects the DNA such that at least 50% of the DNA survives exposure to a DNA-degrading agent.”
2)	 Claim 25 has been deleted and replaced by:
“The article of manufacture of claim 23, wherein the DNA content is at least 300 ng/cm2.”

4)	Claim 27 has been deleted and replaced by:
“The article of manufacture of claim 23, wherein the polycation comprises polyethyleneimine (PEI).”

- End of the Amendment



















Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.
 
Statement for Reasons for Allowance
The present claims are directed towards A multilayered structure for stably storing DNA comprising: a negatively-charged magnetic core; a plurality of alternating layers of DNA and of a polycationic molecule; and an outermost silica coating, wherein the multilayered structure contains at least 1% DNA by weight and protects the DNA such that at least 50% of the DNA survives exposure to a DNA-degrading agent. 

Claims 1-8, 21, 23, 25-33 are allowed.
The present claims are allowable over the “closest prior art” Glass et al. (US 2008/0261045) in view of Bumb et al. (US 2010/0092384).
Glass discloses making composite particles for efficient delivery of polyelectrolytes to a target.  Composite particles are made by two methods: 1) by first forming disperse polyelectrolyte condensates, by mixing the polyelectrolyte with a condensing agent, and then combining the disperse polyelectrolyte condensates with particles so that the disperse polyelectrolyte condensates bind to the surfaces of the particles or 2) combining particles with opposite charge polyelectrolyte to form a polyelectrolyte coated particles followed by a subsequent polyelectrolyte of opposite charge to form a composite particle (abstract). The multi-layered composite particle having a plurality of coatings may be produced by the following process steps: (a) providing a core particle having a charge; (b) coating the core particle or a coated particle with a first polyelectrolyte having a charge opposite to that of the core particle or the coated particle to form a partially-coated particle having a charge; (c) coating the partially-coated particle with a second polyelectrolyte having a charge opposite to that of  
However, Glass fails to disclose that the multilayered nanoparticle structure comprises a outermost silica coating and the structure contains at least 1% DNA by weight and protects the DNA such that at least 50% of the DNA survives exposure to a DNA-degrading agent.
Whereas, Bumb discloses a multifunctional particle comprising: (a) an inner metallic core, (b) a biocompatible shell comprising an optical contrast agent embedded therein, and (c) a targeting biomolecule conjugated to the biocompatible shell through a multidentate ligand, wherein the multidentate ligand is chelated to an imaging agent (abstract). The metallic core is made from any suitable metal or metal alloy that forms nanoparticles (e.g., cobalt, iron, iron-cobalt, copper, platinum, nickel, gold, silver, titanium, ruthenium, and alloys thereof) [para 0015]. The first and second outermost layers comprise silica. Silica shells can be formed from tetraethylorthosilicate (TEOS) [para 0022]. 

Based on the Applicants arguments filed on 07/31/2020, Claim 1, as amended herein, recites in part: “an outermost silica coating.” The Office acknowledges that Glass does not disclose a structure with a silica coating. The Office cites to paragraph [0022] of Bumb as allegedly disclosing a silica shell. Office Action, p. 5. In the structure of Bumb, the silica layer functions as a surface on which functional groups such as targeting biomolecules can be readily attached. “The surface of silica can be coated with silanol groups that easily react with alcohols and silane coupling agents (Ulman et al., Chem. Rev. 96, 1533-1554 (1996)) to produce dispersions that are stable in non-aqueous solvents and are ideal for strong covalent bonding with ligands.” Id. at [0022], Thus, Bumb does not teach or suggest an outermost silica coating but rather describes a silica layer that it itself coated with other material. Accordingly, and as agreed during the interview, the combination of Glass and Bumb does not teach or suggest at least this element of claim 1.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 23-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788